— Proceeding pursuant to CPLR article 78 to review a determination of the respondent State of New *776York Public Employment Relations Board, dated August 18, 1987, which confirmed a decision of an Administrative Law Judge, dated May 5, 1987, directing, inter alia, reimbursment to Genevieve E. MacLean for reasonable legal fees and related expenses incurred in connection with the processing of her wrongful discharge claim against her employer.
Adjudged that the determination is confirmed, with costs, and the matter is remitted to the respondent, which is directed to compute the amount due to the intervenor for reimbursement of the legal fees and disbursements incurred by her in the prosecution of her wrongful discharge claim against her employer.
Contrary to the contention of the petitioner union, the allegation of Genevieve MacLean made in the administrative action against it, that the union had discriminated against her on the basis of improper political considerations, in refusing to present her grievance against her employer and to represent her, was supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). The evidence adduced at the hearing, including the testimony of MacLean and several other individuals, supported the respondent’s determination that the union officials had apparently verbalized their desire not to represent MacLean as she was politically unpopular and her presence could serve as a liability.
We have examined the petitioner’s remaining contentions and find them to be without merit. Brown, J. P., Eiber, Spatt and Sullivan, JJ., concur.